Exhibit 10.27

Technical Olympic USA, Inc.

Annual and Long-Term Incentive Plan

Director Restricted Stock Grant Agreement

AGREEMENT made as of      , 200     , between Technical Olympic USA, Inc., a
Delaware corporation (the “Company”), and      (“Director”).

To carry out the purposes of the Technical Olympic USA, Inc. Annual and
Long-Term Incentive Plan (the “Plan”) and the Policy for Compensation of Outside
Directors, by granting Director an ownership interest in Technical Olympic USA,
Inc. (the “Company”), by aligning the Director’s financial interests more
closely with those of the stockholders of the Company, and in recognition of
Director’s significant duties and responsibilities as a member of the Company
Board of Directors, the Company and Director hereby agree as follows:

1. Awarded Stock. The Company hereby irrevocably grants to Director      shares
of common stock of the Company with a par value of $.01 per share (“Awarded
Stock”), on the terms and conditions set forth herein and in the Plan, which
Plan is incorporated herein by reference as a part of this Agreement. In the
event of any conflict between the terms of this Agreement and the Plan, the Plan
shall control. Capitalized terms used but not defined in this Agreement shall
have the meaning attributed to such terms under the Plan, unless the context
requires otherwise.

2. Rights of Stock Ownership. As of the date hereof and subject to the
restrictions set forth in sections 3 and 4 of this Agreement, Director shall
have full beneficial ownership of, and rights and privileges of a stockholder as
to, the Awarded Stock, including the right to vote and the right to receive
dividends attributable to such Awarded Stock. In the event of a declaration of
dividends payable in stock, such dividends shall be imputed to the awarded
Stock. Any fractional shares shall be redeemed for in cash. In the event of the
declaration of a cash dividend, such dividend shall be paid in cash.

3. Transfer Restrictions. The shares of Awarded Stock received by Director
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise encumbered or disposed of by Director until Director ceases to be a
director of the Company; provided, however, that Director may sell, transfer, or
assign shares of Awarded Stock to members of his immediate family (as defined
below) sharing the same household (“Immediate Family Members”), or a trust,
partnership, limited liability company, corporation (including a personal
holding company), or similar vehicle established solely for the benefit of, or
the partners, members, or stockholders of which are solely, the Director and/or
any such Immediate Family Members. The term “immediate family” shall mean any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

4. Director’s Representation. By signing this Agreement, Director represents
that such shares are being acquired for Director’s account for investment and
not with a view to, or for sale in connection with, the distribution of any part
thereof. Director further acknowledges that the Awarded Stock may not be sold,
transferred, pledged, assigned, or otherwise encumbered or disposed of except
pursuant to an available exemption from the registration requirements of the
Securities Act of 1933, as amended, and therefore agrees that Awarded Stock will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.

5. Government and Other Regulations. The obligation of the Company to

deliver the Awarded Shares shall be subject to all applicable laws, rules, and
regulations and such approvals by any governmental agencies or regulatory
authorities as may be required or be deemed necessary or appropriate by counsel
for the Company. Director agrees that (i) the certificates representing the
Awarded Stock may bear such legend or legends as the Company deems appropriate
in order to assure compliance with applicable securities laws and to reflect all
the restrictions set forth in this Agreement, (ii) the Company may refuse to
register any transfer of Awarded Stock on the stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of Awarded Stock.

6. No Right to Continue as Director. Nothing contained in the Plan or this
Agreement shall be deemed to confer upon Director any right to continue as a
director of, or to be associated in any other way with, the Company.

7. Withholding of Tax. To the extent that this award or the disposition of
Awarded Stock acquired hereby results in wages to Director for federal, state,
or local tax purposes, Director shall deliver to the Company at the time of such
award or disposition such amount of money, if any, as the Company may require to
meet its minimum withholding obligations under applicable tax laws or
regulations.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

9. Entire Agreement. This Agreement together with the attached Exhibit A
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Awarded Stock.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both Director and an authorized officer of the Company.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Director has executed this Agreement, all effective
as of the day and year first above written.

TECHNICAL OLYMPIC USA, INC.

By:      

Name:      

Title:      

DIRECTOR

Exhibit A: Change of Control

1

EXHIBIT A



    “Change of Control” means the occurrence of any of the following events,
each of which shall be determined independently of the others:

(a) any “Person” (as defined below) becomes a “beneficial owner” (as such term
is used in Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the stock of any member of the Consolidated Group (as defined below)
entitled to vote in the election of directors. For purposes of this Exhibit A,
the term “Person” is used as such term is used in Sections 13(d) and 14(d) of
the Exchange Act; provided, however that the term shall not include any member
of the Consolidated Group, any trustee or other fiduciary holding securities
under an employee benefit plan of any member of the Consolidated Group, or any
corporation owned, directly or indirectly, by the stockholders of any member of
the Consolidated Group;

(b) stockholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;

(c) any member of the Consolidated Group is party to a merger, consolidation,
other form of business combination or a sale of all or substantially all
(eighty-five percent (85%) or more) of its assets, unless the business of such
member is continued following any such transaction by a resulting entity (which
may be, but need not be, such member) and the stockholders of such member
immediately prior to such transaction (the “Prior Stockholders”) hold, directly
or indirectly, at least forty percent (40%) of the voting power of the resulting
entity (there being excluded from the voting power held by the Prior
Stockholders, but not from the total voting power of the resulting entity, any
voting power received by Affiliates of a party to the transaction (other than
such member) in their capacities as stockholders of such member); provided,
however, that a merger or consolidation effected to implement a recapitalization
of such member (or similar transaction) in which no Person acquires more than
thirty percent (30%) of the combined voting power of such member’s then
outstanding securities shall not constitute a Change in Control; or

(d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.

Notwithstanding the foregoing, if, immediately after the occurrence of any event
enumerated above, the Continuing Directors control the majority of the Board of
Directors of the Company (or, in the case of any merger or combination in which
the Company is not the surviving entity, continue to constitute a majority of
the board of directors of such successor entity), such event shall not
constitute a Change of Control for purposes of this Agreement until such time as
the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic, Inc. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

2